DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1-4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US10933151B2 Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same subject matter with identical limitations and scope.

Claims 8, 10-12, 14-21, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over   claim 5 of U.S. Patent No. US10933151 in view of US20900765604 A1

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US10933151 in view of US20900765604  and US2012/0296265 A1.

Comparison of claims listed below.
Instant application US15733310 claims
 Patent US10933151 B2 claim
1. A system for sterilizing a contaminated article, comprising: a source of a drying gas configured to provide a turbulent flow of the drying gas to dry the contaminated article; a plasma generator having: an electrode, a shield, and a dielectric gap between the electrode and the shield; a source of electrical power connected to the plasma generator for applying an electrode energy density between the electrode and the shield; and a source of a sterilizing gas precursor comprising water vapor, oxygen, and nitrogen, configured to provide a flow of the sterilizing gas precursor through the plasma generator between the electrode and the shield to form a plasma, wherein a temperature at the surface of the shield is maintained at less than 150° C. when the electrode energy density is greater than 0.05 eV/molecule of the sterilizing gas precursor passing between the electrode and the shield, further wherein the plasma forms from the sterilizing gas precursor a sterilizing gas comprising acidic and/or oxidizing species, and further wherein the contaminated article is exposed to a flow of the sterilizing gas, optionally wherein the system further comprises a device for conveying the contaminated article through a chamber fluently connected to the flow of the sterilizing gas.
1. A system, comprising: a plasma generator including: an electrode, a shield, and a dielectric gap between the electrode and the shield; a source of electrical power connected to the plasma generator, for applying an electrode energy density between the electrode and the shield; a source of a gas comprising water vapor, oxygen, and nitrogen, configured to provide a flow of the gas through the plasma generator between the electrode and the shield to form a plasma containing acidic species from the gas; and a filter for removing the acidic species from the gas, wherein the filter comprises one or more adsorbent or absorbent materials selected from activated carbon, a chemical species with a basic functionality, a basic ion exchange resin, a reducing species selected from one or more active metals selected from platinum and palladium; and a molecular sieve, wherein a temperature at the surface of the shield is maintained at less than 150° C. when the electrode energy density is greater than 0.05 eV/molecule of the gas passing between the electrode and the shield, optionally wherein the system further comprises a device for conveying an article undergoing sterilization through a chamber fluently connected to the flow of the gas through the plasma generator containing the acidic and/or oxidizing species.


2. The system of claim 1, wherein the sterilizing gas includes one or more species selected from the group consisting of molecular oxygen, molecular nitrogen, nitric oxide, nitric acid, and nitrous oxide.
2. The system of claim 1, wherein the gas includes one or more species selected from the group consisting of molecular oxygen, molecular nitrogen, nitric oxide, nitric acid, and nitrous oxide.


3. The system of claim 2, wherein the sterilizing gas precursor comprises air, optionally wherein a relative humidity of the sterilizing gas precursor is at least 21%.
3. The system of claim 2, wherein the gas comprises air, optionally wherein a relative humidity of the gas entering the plasma generator is at least 21%.


4. The system of claim 1, further comprising one or more valves configured to alternate the flow of the drying gas and the flow of the sterilizing gas to the contaminated article, a cooling apparatus, a filter for removing the acidic and/or oxidizing species from the sterilizing gas, or a combination thereof.
4. The system of claim 1, further comprising a cooling apparatus.


6. The system of claim 1, wherein the source of electrical power is a pulsed DC source having a high dV/dT.
 Claim 1 + pulsed DC source routine skill of the art. To use a commercial DC source having a high dV/dT


8. A method of sterilizing a contaminated article, comprising: providing a sterilizer including: a source of a drying gas configured to provide a turbulent flow of the drying gas to dry the contaminated article; a plasma generator including: an electrode, a shield, and a dielectric gap between the electrode and the shield; a source of electrical power connected to the plasma generator for applying an electrode energy density between the electrode and the shield; and a source of a sterilizing gas precursor comprising water vapor, oxygen, and nitrogen, configured to provide a flow of the sterilizing gas precursor through the plasma generator between the electrode and the shield to form a plasma containing acidic and/or oxidizing species from the sterilizing gas precursor; providing the flow of the sterilizing gas precursor through the plasma generator between the electrode and the shield to form the plasma, wherein a temperature at the surface of the shield is maintained at less than 150° C. when the electrode energy density is greater than 0.05 eV/molecule of the sterilizing gas precursor passing between the electrode and the shield, further wherein the plasma causes the flow of sterilizing gas precursor to form a flow of a sterilizing gas comprising the acidic and/or oxidizing species; directing the flow of the sterilizing gas containing the acidic and/or oxidizing species from the plasma generator through an enclosed space enclosing at least a portion of the contaminated article; exposing the contaminated article to the sterilizing gas containing the acidic and/or oxidizing species for an exposure time sufficient to achieve a desired degree of sterilization of the contaminated article, optionally wherein the time sufficient to achieve the desired degree of sterilization of the contaminated article is no greater than one hour; and directing a turbulent flow of the drying gas into the enclosed space to dry the contaminated article, optionally further comprising removing at least a portion of the acidic and/or oxidizing species from the sterilizing gas after the sterilizing gas is directed through the enclosed space.
5. A method of sterilizing a contaminated article, comprising: providing a sterilizer including: a plasma generator having: an electrode, a shield, and a dielectric gap between the electrode and the shield; a source of electrical power connected to the plasma generator for applying an electrode energy density between the electrode and the shield; and a source of a gas comprising water vapor, oxygen, and nitrogen, configured to provide a flow of the gas through the plasma generator between the electrode and the shield to form a plasma containing acidic and/or oxidizing species from the gas; providing the flow of the gas through the plasma generator between the electrode and the shield to form the plasma containing the acidic and/or oxidizing species from the gas, wherein a temperature at the surface of the shield is maintained at less than 150° C. when the electrode energy density is greater than 0.05 eV/molecule of the gas passing between the electrode and the shield; directing the gas containing the acidic and/or oxidizing species from the plasma generator into an enclosed area enclosing at least a portion of the article undergoing sterilization to achieve a desired degree of sterilization of the article; and exposing the contaminated article to the gas containing the acidic and/or oxidizing species for a time sufficient to sterilize the contaminated article, optionally wherein the time sufficient to sterilize the article is no greater than one hour.

And 
In view of US2090076560 A1 which teaches the missing components.


10. The method of claim 8, wherein the removing at least a portion of the acidic and/or oxidizing species from the sterilizing gas is performed with a filter comprising one or more materials selected from the group consisting of activated carbon, a species with a basic functionality, a species providing a basic adsorbent, a reducing species, and a molecular sieve.
6.The method of claim 5, further comprising removing at least a portion of the acidic and/or oxidizing species from the gas upon achieving the desired degree of sterilization of the article.

7. The method of claim 6, wherein the removing at least a portion of the acidic and/or oxidizing species from the gas is performed with an apparatus comprising one or more materials selected from the group consisting of activated carbon, a species with a basic functionality, a species providing a basic adsorbent, a reducing species, and a molecular sieve.


11. The method of claim 8, wherein the enclosed space is a sterilization chamber into which the contaminated article is placed.
8. The method of claim 5, wherein the enclosed area is a sterilization chamber.


12. The method of claim 8, wherein the directing the flow of the sterilizing gas through the enclosed space occurs for a duration of at least 10 sec and no more than 5 min, and is followed by the directing the flow of the drying gas through the enclosed space for a duration of at least 10 sec and no more than 10 min, optionally wherein the directing the flow of the sterilizing gas and the directing the flow of the drying gas are alternately repeated at least twice.
Claim 5 and within the scope of the ordinary skill of the art in optimizing the time. 


13. The method of claim 8, wherein at least one of the drying gas, the sterilizing gas precursor, or the sterilizing gas has a temperature of from 10° C. to 60° C.
Claim 5  in view of US2012/0296265


14. The method of claim 8, wherein the drying gas is selected from the group consisting of oxygen, nitrogen, helium, neon, argon, krypton, or a combination thereof, optionally wherein the drying gas is substantially free of water.
Claim 5 + within the scope of ordinary skill.


15. The method of claim 8, wherein the sterilizing gas includes one or species selected from the group consisting of molecular oxygen, molecular nitrogen, nitric oxide, nitric acid, and nitrous oxide.
Claim 12. The method of claim 5, wherein the gas includes one or species selected from the group consisting of molecular oxygen, molecular nitrogen, nitric oxide, nitric acid, and nitrous oxide.


16. The method of claim 8, wherein the sterilizing gas precursor comprises air, optionally wherein a relative humidity of the sterilizing gas precursor entering the plasma generator is at least 21%.
Claim 5 + claim 3. The system of claim 2, wherein the gas comprises air, optionally wherein a relative humidity of the gas entering the plasma generator is at least 21%.


17. The system of claim 8, wherein the source of electrical power is a pulsed DC source having a high dV/dT.
 Claim 5 + pulsed DC source routine skill of the art. To use a commercial DC source having a high dV/dT


18. The method of claim 8, wherein the contaminated article is a medical device and the enclosed space is a hollow area of the medical device.
9. The method of claim 5, wherein the article undergoing sterilization is a medical device and the enclosed area is a hollow area of the medical device.


19. The method of claim 18, wherein the medical device is an endoscope and the hollow area is a lumen of the endoscope, further wherein the sterilizing gas containing the acidic and/or oxidizing species from the plasma generator is passed through the lumen of the endoscope.
10. The method of claim 9, wherein the medical device is an endoscope and the hollow area is a lumen of the endoscope, further wherein the gas containing the acidic and/or oxidizing species from the plasma generator is passed through the lumen of the endoscope.


20. The method of claim 18, wherein the medical device is a medical instrument and the hollow area is at least one internal cavity of the medical instrument.
11. The method of claim 9, wherein the medical device is a medical instrument and the hollow area is at least one internal cavity of the medical instrument.


21. The method of claim 8, wherein the contaminated article is contaminated with at least one of a bio-film comprised of a plurality of microorganisms, a plurality of microorganisms, a bio-film comprised of a plurality of microbial spores, a plurality of microbial spores, a bio-film comprised of a plurality of fungi, or a plurality of fungi, optionally wherein the bio-film comprises a plurality of microorganisms selected from the group consisting of Geobacillus stearothermophilus, Bacillus subtilis, Bacillus atrophaeus, Bacillus megaterium, Bacillus coagulans, Clostridium sporogenes, Bacillus pumilus, Aspergillus brasiliensis, Aspergillus oryzae, Aspergillus niger, Aspergillus nidulans, Aspergillus flavus, Clostridium difficile, Mycobacterium terrae, Mycobacterium tuberculosis, Mycobacterium bovis, Escherichia coli, Staphylococcus aureus, Pseudomonas aeruginosa, Staphylococcus epidermidis, Staphyolococcus lugdunensis, Staphylococcus saprophyticus, Enterococcus faecium, Enterococcus faecalis, Propionobacterium acnes, Klebsiella pneumoniae, Enterobacter cloacae, Proteus mirabilus, Salmonella enterica, Salmonella typhi, Streptococcus mutans, Shigella flexiniri, and combinations thereof.
Claim 13 + 16. The method of claim 13, wherein the bio-film comprises a plurality of microorganisms selected from the group consisting of Geobacillus stearothermophilus, Bacillus subtilis, Bacillus atrophaeus, Bacillus megaterium, Bacillus coagulans, Clostridium sporogenes, Bacillus pumilus, Aspergillus brasiliensis, Aspergillus oryzae, Aspergillus niger, Aspergillus nidulans, Aspergillus flavus, Clostridium difficile, Mycobacterium terrae, Mycobacterium tuberculosis, Mycobacterium bovis, Escherichia colt, Staphylococcus aureus, Pseudomonas aeruginosa, Staphylococcus epidermidis, Staphyolococcus lugdunensis, Staphylococcus saprophyticus, Enterococcus faecium, Enterococcus faecalis, Propionobacterium acnes, Klebsiella pneumoniae, Enterobacter cloacae, Proteus mirabilus, Salmonella enterica, Salmonella typhi, Shigella flexiniri, and combinations thereof.


23. The method of claim 21, wherein the contaminated article is contaminated with a bio-film comprising a plurality of microorganisms, further wherein the exposure time is at least 5 minutes, and the reduction in colony forming units of the disinfected article relative to the contaminated article is from 4-log.sub.10 to 9-log.sub.10, optionally wherein the exposure time is at most one hour.
17. The method of claim 13, wherein the contaminated article is contaminated with a bio-film comprising a plurality of microorganisms, further wherein the exposure time is at least 5 minutes, and the reduction in colony forming units of the disinfected article relative to the contaminated article is from 4-log.sub.10 to 9-log.sub.10, optionally wherein the exposure time is at most one hour.


24. The method of claim 21, wherein the contaminated article is contaminated with a bio-film comprising a plurality of microbial or fungal spores, further wherein the exposure time is at least 2 minutes, and the reduction in colony forming units of the disinfected article relative to the contaminated article is from 6-log.sub.10 to 10-log.sub.10, optionally wherein the exposure time is at most one hour.
18. The method of claim 13, wherein the contaminated article is contaminated with a bio-film comprising a plurality of microbial or fungal spores, further wherein the exposure time is at least 2 minutes, and the reduction in colony forming units of the disinfected article relative to the contaminated article is from 6-log.sub.10 to 10-log.sub.10, optionally wherein the exposure time is at most one hour.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-3, 6, 8, 11-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US20190134243 by Nelson et al (Nelson).

Regarding claims 1-4, 6, 8, 10-21, 23 and 24   Nelson Fig 1, 2A-C  and specification and  claims  1-29  teaches all the limitations.  

Claims 1-4, 6, 8, 10-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20120296265 A1 by Dobrynin et al (Dobrynin).  

Referring to the claim 1 Dobrynin  Fig 1-3, 9  teaches  a system for sterilizing a contaminated article (See abstract and claim 1), comprising: 
a source of a drying gas configured to provide a turbulent flow of the drying gas to dry the contaminated article  (Dobrynin is silent on this limitation but it is within the scope of the art to use dry gas in order to avoid humidity contamination or reaction with water vapors); 
a plasma generator (Fig 1-3) having: 
an electrode (see electrode rod at the center Fig 1-3 and paragraphs [0084] [0090] and [0091]), 
a shield (ground electrode Fig 1-3 and [0090]), and 
a dielectric gap between the electrode and the shield (See Fig 1-3 and [0084] –[0091]); 
a source of electrical power connected to the plasma generator for applying an electrode energy density between the electrode and the shield (See Fig 1-3, 9). 


    PNG
    media_image1.png
    466
    497
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    578
    470
    media_image2.png
    Greyscale


and a source of a sterilizing gas precursor comprising water vapor, oxygen, and nitrogen, configured to provide a flow of the sterilizing gas precursor through the plasma generator between the electrode and the shield to form a plasma (See abstract and claim 1 and paragraphs [0042] and [0099]), 
wherein a temperature at the surface of the shield is maintained at less than 1500C  (paragraph [0078]) when the electrode energy density is greater than 0.05 eV/molecule of the sterilizing gas precursor passing between the electrode and the shield, (See paragraphs [0042]-[0045] and Table 1 where Dobrynin teaches similar values and hence it is within the scope of the ordinary skill to do further optimization).
However, Dobrynin do not explicitly teaches wherein the plasma forms from the sterilizing gas precursor a sterilizing gas comprising acidic and/or oxidizing species, and further wherein the contaminated article is exposed to a flow of the sterilizing gas, optionally wherein the system further comprises a device for conveying the contaminated article through a chamber fluently connected to the flow of the sterilizing gas. 
However, Dobrynin suggests in paragraphs [0070] to [0074] treating different reductions and sterilization treatments with the DBD plasmas.
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to combine various embodiments of  Dobrynin  in order to treat sterilizing gas and other applications as needed.   

Referring to the claim 2 modified reference of Dobrynin teaches the system of claim 1, wherein the sterilizing gas includes one or more species selected from the group consisting of molecular oxygen, molecular nitrogen, nitric oxide, nitric acid, and nitrous oxide. (See Dobrynin see paragraph [0074] to [0078] where it was taught using NO oxygen etc).

Referring to the claim 3 modified reference of Dobrynin teaches the system of claim 2, but silent on wherein the sterilizing gas precursor comprises air, optionally wherein a relative humidity of the sterilizing gas precursor is at least 21%. However it is obvious to a person with ordinary skill in the art to keep dry gas with less humidity.


Referring to the claim 6 modified reference of Dobrynin teaches the system of claim 1,but silent on wherein the source of electrical power is a pulsed DC source having a high dV/dT.  However, it is within the scope of the art to choose a commercial power supply with high dV/dT for providing low energy pulses as required.

Referring to the claim 8 Dobrynin teaches, a method of sterilizing a contaminated article, comprising: providing a sterilizer including: a source of a drying gas configured to provide a turbulent flow of the drying gas to dry the contaminated article; a plasma generator including: an electrode, a shield, and a dielectric gap between the electrode and the shield; a source of electrical power connected to the plasma generator for applying an electrode energy density between the electrode and the shield; and a source of a sterilizing gas precursor comprising water vapor, oxygen, and nitrogen, configured to provide a flow of the sterilizing gas precursor through the plasma generator between the electrode and the shield to form a plasma containing acidic and/or oxidizing species from the sterilizing gas precursor (See Fig 1-3, 9 and paragraphs [0084]-[0091] and claim 2);
providing the flow of the sterilizing gas precursor through the plasma generator between the electrode and the shield to form the plasma, wherein a temperature at the surface of the shield is maintained at less than 150 °C   (paragraph [0078]) when the electrode energy density is greater than 0.05 eV/molecule of the sterilizing gas precursor passing between the electrode and the shield, (See paragraphs [0042]-[0045] and Table 1 where Dobrynin teaches similar values and hence it is within the scope of the ordinary skill to do further optimization).

But do not explicitly teaches that the method step further wherein the plasma causes the flow of sterilizing gas precursor to form a flow of a sterilizing gas comprising the acidic and/or oxidizing species; directing the flow of the sterilizing gas containing the acidic and/or oxidizing species from the plasma generator through an enclosed space enclosing at least a portion of the contaminated article; exposing the contaminated article to the sterilizing gas containing the acidic and/or oxidizing species for an exposure time sufficient to achieve a desired degree of sterilization of the contaminated article, optionally wherein the time sufficient to achieve the desired degree of sterilization of the contaminated article is no greater than one hour; and directing a turbulent flow of the drying gas into the enclosed space to dry the contaminated article, optionally further comprising removing at least a portion of the acidic and/or oxidizing species from the sterilizing gas after the sterilizing gas is directed through the enclosed space. 
However, Dobrynin suggests in paragraphs [0070] to [0078] treating different reductions and sterilization treatments with the DBD plasmas. Also, paragraphs [0099] to [0102] teaches various applications. 
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to combine various embodiments of  Dobrynin  in order to treat sterilizing gas and other applications as needed.   

Referring to the claim 11 modified reference of Dobrynin teaches the method of any one of claims 8 to 10, wherein the enclosed space is a sterilization chamber into which the contaminated article is placed.  (See Fig 1-3, 9 and claim 2)

Referring to the claim 12 modified reference of Dobrynin teaches the method of any one of claims 8, wherein the directing the flow of the sterilizing gas through the enclosed space occurs for a duration of at least 10 sec and no more than 5 min, and is followed by the directing the flow of the drying gas through the enclosed space for a duration of at least 10 sec and no more than 10 min, optionally wherein the directing the flow of the sterilizing gas and the directing the flow of the drying gas are alternately repeated at least twice. (See Fig 1-3  Table 1  and paragraphs [0042 to ][0046]) [0078] and [0099] –[0102] and claims 2-15).  Hence, it would obvious to a person with ordinary skill to optimize the sterilizing or treatment conditions of plasma.

Referring to the claim 13 modified reference of Dobrynin teaches the method of any one of claim 8, wherein at least one of the drying gas, the sterilizing gas precursor, or the sterilizing gas has a temperature of from 10 0C to 60 0C. (See paragraph [0078] and claims 2-15). 

Referring to the claim 14 modified reference of Dobrynin teaches the method of any one of claim 8, but silent on wherein the drying gas is selected from the group consisting of oxygen, nitrogen, helium, neon, argon, krypton, or a combination thereof, optionally wherein the drying gas is substantially free of water.  However, it is within the scope of a person with ordinary skill to choose the gas and humidity from the commercially available gasses as needed for the sterilization application.

Referring to the claim 15  modified reference of Dobrynin teaches the method of any one of claim 8, wherein the sterilizing gas includes one or species selected from the group consisting of molecular oxygen, molecular nitrogen, nitric oxide, nitric acid, and nitrous oxide. (See Dobrynin see paragraph [0074] to [0078] where it was taught using NO oxygen etc).

Referring to the claim 16 modified reference of Dobrynin teaches the method of any one of claims 8, but silent on wherein the sterilizing gas precursor comprises air, optionally wherein a relative humidity of the sterilizing gas precursor entering the plasma generator is at least 21%. However, it is within the scope of a person with ordinary skill to choose the gas and humidity from the commercially available gasses as needed for the sterilization application.

Referring to the claim 17  modified reference of Dobrynin teaches the method of any one of claims 8 but silent on wherein the source of electrical power is a pulsed DC source having a high dV/dT.  However, it is within the scope of the art to choose a commercial power supply with high dV/dT for providing low energy pulses as required.

Referring to the claim 18 modified reference of Dobrynin teaches the method of any one of claims 8, wherein the contaminated article is a medical device and the enclosed space is a hollow area of the medical device. (see abstract  [0006], [0070]-[0079] and claim 15  from which it is obvious to a person with ordinary skill in the art to amend the device as needed for medical applications.)

Referring to the claim 19 modified reference of Dobrynin teaches the method of claim 18, wherein the medical device is an endoscope and the hollow area is a lumen of the endoscope, further wherein the sterilizing gas containing the acidic and/or oxidizing species from the plasma generator is passed through the lumen of the endoscope. (see abstract  [0006], [0070]-[0079] and claim 15  from which it is obvious to a person with ordinary skill in the art to amend the device as needed for medical applications.)

Referring to the claim 20 modified reference of Dobrynin teaches the method of claim 18, wherein the medical device is a medical instrument and the hollow area is at least one internal cavity of the medical instrument. (see abstract [0006], [0070]-[0079] and claim 15  from which it is obvious to a person with ordinary skill in the art to amend the device as needed for medical applications.)

Referring to the claim 21 modified reference of Dobrynin teaches the method of any one of claim§ 8 t, wherein the contaminated article is contaminated with at least one of a bio-film comprised of a plurality of microorganisms, a plurality of microorganisms, a bio-film comprised of a plurality of microbial spores, a plurality of microbial spores, a bio-film comprised of a plurality of fungi, or a plurality of fungi, optionally wherein the bio-film comprises a plurality of microorganisms selected from the group consisting of Geobacillus stearothermophilus, Bacillus subtilis, Bacillus atrophaeus, Bacillus megaterium, Bacillus coagulans, Clostridium sporogenes, Bacillus pumilus, Aspergillus brasiliensis, Aspergillus orvzae, Aspergillus niger, Aspergillus nidulans, Aspergillus flavus, Clostridium difficile, Mycobacterium terrae, Mycobacterium tuberculosis, Mycobacterium bovis, Escherichia coli, Staphylococcus aureus, Pseudomonas aeruginosa, Staphylococcus epidermidis, Staphvolococcus lugdunensis, Staphylococcus saprophyticus, Enterococcus faecium, Enterococcus faecalis, Propionobacterium acnes, Klebsiella pneumoniae, Enterobacter cloacae, Proteus mirabilus, Salmonella enterica, Salmonella typhi, Streptococcus mutans, Shigellaflexiniri, and combinations thereof.   (see abstract  [0006], [0070]-[0079] and claim 15  from which it is obvious to a person with ordinary skill in the art to amend the device as needed for medical applications.)

Referring to the claim 23 modified reference of Dobrynin teaches the method of any one of claims 21, wherein the contaminated article is contaminated with a bio-film comprising a plurality of microorganisms, further wherein the exposure time is at least 5 minutes, and the reduction in colony forming units of the disinfected article relative to the contaminated article is from 4-logio to 9-logio, optionally wherein the exposure time is at most one hour. (see abstract  [0006], [0070]-[0079] and claim 15  from which it is obvious to a person with ordinary skill in the art to amend the device as needed for medical applications.)

Referring to the claim 24 modified reference of Dobrynin teaches the method of any one of claims 21, wherein the contaminated article is contaminated with a bio-film comprising a plurality of microbial or fungal spores, further wherein the exposure time is at least 2 minutes, and the reduction in colony forming units of the disinfected article relative to the contaminated article is from 6-logio to 10-logio, optionally wherein the exposure time is at most one hour. (see abstract  [0006], [0070]-[0079] and claim 15  from which it is obvious to a person with ordinary skill in the art to amend the device as needed for medical applications.)

Conclusion

Claims 104, 6, 8, 10-21, 23, and 24 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/2/2022